DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 11/09/2020, 1/06/2021, 5/03/2021 have been considered.

Response to Amendment
	Claim amendment filed 3/18/2021 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment.

Rejections under 35 USC 112
	On page 5 of the applicant’s Remarks (applicant’s response filed 3/18/2021), it is argued “[c]laims 28-31 and 38 appear to be in correct form as they depend from claim 27. Accordingly, withdrawal of these rejections is respectfully requested.”
	The examiner respectfully submits that the applicant’s arguments are not convincing, because claims 28-31 and 38 of the present application depend on “claim 0” as discussed in the previous office action (see page 2 of the previous office action- dated 9/18/2020). Below is a ‘screenshot’ excerpt of the applicant’s claim amendment filed 3/18/2021:
[AltContent: oval]
    PNG
    media_image1.png
    398
    568
    media_image1.png
    Greyscale

Also, below is the screenshot excerpt of the preliminary claim amendment filed on 12/19/2019:
[AltContent: oval]
    PNG
    media_image2.png
    554
    453
    media_image2.png
    Greyscale

As can be clearly seen in the screenshot captures, dependent claims 28-31 and 38 are dependent on “claim 0” and the claim rejection under 35 USC 112 is proper. Claims 32 and 39 are also rejected under 35 USC 112 because they are dependent on the rejected claims 31 and 38, respectively.

Claim amendments and patentability
	On page 5 of the applicant’s Remarks, it is argued “… claim 27 has been amended to recite features neither disclosed nor suggested by Carothers nor Chapman” (first paragraph, page 6 of Remarks). Further, it is argued “[n]owhere is there a suggestion for such an inclusion [of amended limitation], except for the present invention…”
	The examiner respectfully submits that claim 27, even in the currently amended form, is obvious in view of the prior art teachings of Carothers and Chapman. As discussed in the previous office action, Carothers discloses nearly all claimed limitations of claim 27 except for the use of a third optical component, and a lens (see page 5 of the previous office action dated 9/18/2020). Also as discussed in the previous office action, Chapman fully discloses the use of three optical components coupled with three actuators for steering optical beams in three degrees of freedom (page 5 of the previous office action). 

    PNG
    media_image3.png
    254
    552
    media_image3.png
    Greyscale

Fig. 1 of Chapman

Advantages and motivations for using additional optical components (such as the third optical component disclosed by Chapman) as well as lens for focusing the light beams is well known in the art. As discussed in the previous office action, one of ordinary skill in the art would be motivated to include such optical components in order to obtain more precise control over the 
 
	On page 6 of the applicant’s Remarks, it is argued “… neither Carothers nor Chapman, either alone or in combination, discloses or suggests adjusting three parameters of an output beam from the beam steering apparatus in three orthogonal degrees of freedom, wherein two of the three parameters are beam incidence angles on a target” (second paragraph, page 6 of Remarks). The applicant further argues “[a]ccordingly, claim 49 should be allowed.”
	The examiner respectfully disagrees. As discussed in the previous office action, and as discussed above with regard to claim 27, it would have been obvious to one of ordinary skill in the art to modify the device of Carothers in view of teachings of Chapman (page 5 of the previous office action). Further, the change in incident angles on a target (as recited in the amended claim 49) would necessarily occur as a result of actuation and rotation of wedge prisms of the modified Carothers device. See also Fig. 1 of Chapman reproduced above. Although Carothers does not explicitly discuss maintaining the optical beam on a target throughout the incident angle change, one of ordinary skill in the art would readily recognize such targeting of optical beam would be essential in the goal of optical detection taught in Crothers. Therefore, the examiner respectfully submits that the claimed subject matter of amended claim 49 are obvious over Carothers in view of Chapman, and the ground of rejection is maintained by the examiner.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 28-32, 38-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above-listed claims are dependent on “claim 0” which does not exist.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
See MPEP 608.01(n) Section III for further details.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,473,250 B1 to Chapman et al. (hereinafter “Chapman”).
Chapman discloses an optical beam-steering apparatus (Fig. 1) comprising three rotatable transparent optical windows (20, 40, 22 in Fig. 1) arranged to adjust three parameters of an output beam from the beam-steering apparatus in three orthogonal degrees of freedom (col. 2, ll. 14-65:  because each of the optical windows are in the form of wedge prisms, rotation of such prisms cause pitch, yaw, and roll of the optical beam direction transmitted therein);
	further comprising three rotary actuators (Fig. 3) configured to rotate the three rotatable transparent optical windows (col. 2, ll. 51-65), wherein drive shafts (110A, 110B, 110C) of the three rotary actuators are essentially parallel to a same plane (i.e. the plane of Fig. 3);
	wherein the drive shafts are essentially parallel to each other (Fig. 3- this condition occurs at the moment the actuators are rotated such that 110A, 110B, 110C coincides with each other).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 27, 34-37, 49-51, 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,712,433 B2 to Carothers (hereinafter “Carothers”) in view of US Patent 6,473,250 B1 to Chapman et al. (hereinafter “Chapman”).
	Carothers discloses an optical system for coupling a beam of radiation to an apparatus, comprising two rotary actuators (210, 212 in Fig. 2; col. 4, ll. 52-55); and two optical components (206, 208 in Fig. 2) coupled respectively to the two rotary actuators, wherein each rotary actuator has a drive shaft (clearly shown in Fig. 2) that rotates about a shaft axis (i.e. rotates about the motor) to move an optical component of the two optical components, wherein the shaft axes of the two rotary actuators are essentially parallel to a same plane (i.e. the plane of Fig. 2 as shown), and wherein actuation of the two optical components by the two rotary actuators alters the beam in two different degrees of freedom (col. 4, ll. 5-55:  rotation of two wedge prisms necessarily changes the pitch and yaw of the beam direction transmitted in the two prisms).
Chapman discloses an optical beam-steering apparatus (Fig. 1) comprising three rotatable transparent optical windows (20, 40, 22 in Fig. 1) arranged to adjust three parameters of an output beam from the beam-steering apparatus in three orthogonal degrees of freedom (col. 2, ll. 14-65:  because each of the optical windows are in the form of wedge prisms, rotation of such prisms cause pitch, yaw, and roll of the optical beam direction transmitted therein); further comprising three rotary actuators (Fig. 3) configured to rotate the three rotatable transparent optical windows (col. 2, ll. 51-65), wherein drive shafts (110A, 110B, 110C) of the three rotary 

Regarding claim 27, Carothers does not disclose the use of a third rotatory actuator and a third optical component as claimed.  On the other hand, the use of a third optical component and a third actuator is known in the art. For example, Chapman discloses such use of three optical components coupled with three actuators for steering optical beams in three degrees of freedom as already discussed above. Such use of third optical component would have been readily recognized as advantageous and desirable since it would allow for greater degree of optical beam movement and yield highly precise and accurate beam positioning.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Carothers to have a third optical component and a third optical actuator, in the manner claimed in the present application.
 	Further regarding claim 27, neither Carothers nor Chapman discloses the use of a lens for focusing the beam to a target location.  On the other hand, the use of a focusing lens is well known and common in the optical beam steering art.  Focusing lenses are advantageously used to reduce undesirable beam spreading and prevent coupling loss. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Carothers to have a focusing lens in the manner claimed in the present application.
	In addition, neither Carothers nor Chapman explicitly discloses that the movement of two optical components alters the incident angle of the optical beam without lateral displacement, as claimed in the present application.  Nevertheless, such change in incident angle would 

	Regarding claims 34-35, 37, neither Carothers nor Chapman discloses the use of fourth and fifth optical component with fourth and fifth rotary actuators as claimed in the present application.  Nevertheless, the courts have determined that mere duplication of existing, known components disclosed in the prior art does not have patentable significance, unless a new and unexpected results are produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the present application, adding fourth and fifth optical components with fourth and fifth rotary actuators merely produces expected results of allowing the resulting beam steering device to more acutely control the beam direction without the need for large actuation movements. Such fine tuning of the beam steering fidelity is entirely expected results from adding fourth and fifth optical components.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Carothers and Chapman to have a fourth and fifty optical components, so as to produce high fidelity beam steering device.



	Regarding claim 49-51, 53, Carothers in view of Chapman renders the claimed limitations obvious as discussed above with reference to claim rejection of claim 27. See also Response to Amendment section above.

Regarding claim 54, Carothers in view of Chapman renders the claimed limitations obvious as discussed above with reference to claim rejection of claim 34.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/Primary Examiner, Art Unit 2874